                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge William J. Martínez

Civil Action No. 17-cv-2873-WJM

JENNIFER M. AGUILAR,

       Plaintiff,

v.

SOCIAL SECURITY ADMINISTRATION,1

       Defendant.


           ORDER VACATING DECISION OF ADMINISTRATIVE LAW JUDGE


       This is a Social Security benefits appeal brought under 42 U.S.C. § 405(g).

Plaintiff Jennifer M. Aguilar (“Aguilar”) challenges the final decision of Defendant, the

Social Security Administration (“Administration”), denying her application for

supplemental security income. The denial was affirmed by an administrative law judge

(“ALJ”), who ruled that Aguilar was not disabled within the meaning of the Social

Security Act. This appeal followed.

       For the reasons set forth below, the ALJ’s decision is vacated and this case is

remanded to the Administration for further proceedings consistent with this order.




       1  The Social Security Administration no longer has a commissioner nor a lawful acting
commissioner. See Letter from Thomas H. Armstrong, General Counsel of the Government
Accountability Office, to President Donald Trump (Mar. 6, 2018), available at https://
www.gao.gov/assets/700/690502.pdf (last accessed Dec. 17, 2018). Lacking any other
alternative, the Court sua sponte substitutes the Social Security Administration itself as the
proper defendant.

 
                                      I. BACKGROUND

       Aguilar was born in 1981 and was 33 years old on the alleged onset date of June

17, 2014. (Administrative Record (“R.”) [ECF Nos. 12 & 14] at 35.)2 Her highest level

of educational achievement was eighth grade. (R. at 90.) In the fifteen years preceding

the alleged onset date, she worked as a customer service representative or

telemarketer. (R. at 39–40, 96.)

       Aguilar applied for supplemental security income on June 17, 2014.3 She

claimed that she is disabled due to chronic back pain, bipolar disorder, asthma, chronic

obstructive pulmonary disease, depression, anxiety, and stress. (R. at 86.) Her

application was denied on October 16, 2014. (R. at 98.) She requested and received a

hearing in front of an ALJ, Jennifer Fellabaum. (R. at 33, 104.) That hearing took place

on August 1, 2016. (R. at 33.) On September 8, 2016, the ALJ issued a written

decision in accordance with the Administration’s five-step sequential evaluation

process.4

       2  Originally, Aguilar claimed an onset date of June 15, 2006. (R. at 86.) At her ALJ
hearing, her counsel asked that the alleged onset date be revised to match the date she
supposedly filed her application, June 17, 2014. (R. at 34.) Whether her application was
actually filed on June 17, 2014 is unclear. The document generated upon filing claims she
applied on July 14, 2014, but also suggests that something of significance happened on June
17, 2014. (See R. at 159, 160.) Nothing in this case turns on the precise application date, so
the Court will assume that the application date was June 17, 2014, and will explore the
discrepancy no further.
       3   See n.2, supra.
       4 The five-step process requires the ALJ to consider whether a claimant: (1) engaged in
substantial gainful activity during the alleged period of disability; (2) had a severe impairment;
(3) had a condition which met or equaled the severity of a listed impairment; (4) could return to
his or her past relevant work; and, if not, (5) could perform other work in the national economy.
See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); Williams v. Bowen, 844 F.2d 748, 750–51
(10th Cir. 1988). The claimant has the burden of proof through steps one to four; the Social
Security Administration has the burden of proof at step five. Lax v. Astrue, 489 F.3d 1080, 1084
(10th Cir. 2007).

                                                2
       At step one, the ALJ found that Aguilar had not engaged in substantial gainful

activity since June 17, 2014. (R. at 15.)

       At step two, the ALJ found that Aguilar “has the following severe impairments:

lumbar degenerative disc disease (DDD); obesity; depressive disorders, NOS; and

panic disorder.” (Id.)

       At step three, the ALJ found that Aguilar’s impairments, while severe, did not

meet or medically equal any of the “listed” impairments in the Social Security

regulations. (R. at 16.)

       Before proceeding to step four, the ALJ assessed Aguilar’s residual functional

capacity (“RFC”). The ALJ concluded that Aguilar has the RFC

              to perform light work as defined in 20 CFR 416.967(b)
              except that she can occasionally bend, squat, stoop, kneel,
              crouch, or crawl; can never climb ladders, ropes, or
              scaffolds; and should not be exposed to unprotected heights
              or hazardous machinery. Additionally, the claimant can
              perform simple, routine tasks; and should have only
              occasional interaction with supervisors, coworkers, and the
              public.

(R. at 17.) Then, at step four, the ALJ concluded that Aguilar’s RFC precludes her from

returning to her past relevant work. (R. at 25.)

       At step five, the ALJ found that Aguilar’s RFC permits her to work as a mail clerk,

an electronics worker, and an assembler. (R. at 26.)

       Accordingly, the ALJ found that Aguilar was not entitled to Social Security

benefits. (Id.) Aguilar appealed to the Social Security Appeals Council, which denied

review. (R. at 1.) Aguilar then filed this action seeking review of the ALJ’s September

8, 2016 decision. (ECF No. 1.)




                                             3
                               II. STANDARD OF REVIEW

       The Court reviews the Administration’s decision to determine whether substantial

evidence in the record as a whole supports the factual findings and whether the correct

legal standards were applied. Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009).

Substantial evidence is the amount of relevant evidence that a reasonable mind might

accept as adequate to support a conclusion. Id. “It requires more than a scintilla, but

less than a preponderance.” Lax, 489 F.3d at 1084. Evidence is not substantial if it is

overwhelmed by other evidence in the record. Grogan v. Barnhart, 399 F.3d 1257,

1261–62 (10th Cir. 2005). In reviewing the Administration’s decision, the Court may

neither reweigh the evidence nor substitute its judgment for that of the agency. Salazar

v. Barnhart, 468 F.3d 615, 621 (10th Cir. 2006). “On the other hand, if the ALJ failed to

apply the correct legal test, there is a ground for reversal apart from a lack of substantial

evidence.” Thompson v. Sullivan, 987 F.2d 1482, 1487 (10th Cir. 1993).

                                      III. ANALYSIS

       Aguilar’s challenges focus entirely on the mental limitations stated in the ALJ’s

RFC, and particularly the ALJ’s conclusion that Aguilar “should have only occasional

interaction with supervisors, coworkers, and the public.” (R. at 17.) Aguilar reports

experiencing debilitating panic attacks multiple times per day (see R. at 40–45, 51–56),

and the ALJ was required to decide how those panic attacks affect her ability to interact

with others at work. Aguilar believes that “occasional interaction”—with coworkers

particularly—seriously overstates her abilities. “Occasional” means up to one-third of a

workday. Dictionary of Occupational Titles, app’x C, pt. IV, available at https://

occupationalinfo.org/appendxc_1.html (last accessed Dec. 18, 2018). At the ALJ


                                             4
hearing, a vocational expert testified that jobs exist for a person with the ability to

interact with coworkers occasionally, but that no jobs exist for the same person if he or

she could interact with coworkers no more than 5% of the workday. Accordingly, the

question of Aguilar’s ability to interact with coworkers is central.

       The ALJ had four medical source statements to draw upon and/or reconcile in

reaching the conclusion that Aguilar can interact with coworkers for up to one-third of a

workday. Those statements, and the ALJ’s weighing of them, are as follows, in

chronological order.

       A state agency examining psychologist, Frederick V. Malmstrom, Ph.D., visited

with Aguilar in October 2014 and opined that “she is capable of following 1 and 2-step

simple and complex instructions, can cooperate with supervisors, but due to extreme

anxiety is not able to cooperate with coworkers.” (R. at 352.) The ALJ concluded that

              [Dr. Malmstrom’s] opinions are consistent with the record
              and are given weight because the claimant has a history of
              mental health treatment, but she regularly had good mental
              status aside from her subjectively reported anxiety. She had
              increased symptoms related to situational stressors, but the
              claimant remained active performing activities of daily living
              and caring for five minor children on her own.

(R. at 22.)

         A state agency reviewing psychologist, James J. Wanstrath, Ph.D., reviewed

Aguilar’s medical records also in October 2014 and opined that she “[c]annot work

closely with supervisors, coworkers or the general public,” but she “[c]an accept

supervision and relate to coworkers, if contact is not frequent or prolonged.” (R. at 96.)

The ALJ explained her weighing of Dr. Wanstrath’s opinion with precisely the same

words she used to explain her weighing of Dr. Malmstrom’s opinion:


                                              5
              [Dr. Wanstrath’s] opinions are consistent with the record and
              are given weight because the claimant has a history of
              mental health treatment, but she regularly had good mental
              status aside from her subjectively reported anxiety. She had
              increased symptoms related to situational stressors, but the
              claimant remained active performing activities of daily living
              and caring for five minor children on her own.

(R. at 25.)

       A psychologist to whom Aguilar’s counsel apparently referred her, José G. Vega,

Ph.D., visited with Aguilar in June 2016 and opined that “she does not tolerate being

around people. She may be able to accept direction from others but interaction may

well be highly stressful for her and would impact her performance.” (R. at 486.) He

further opined that Aguilar had moderate to marked limitations in her ability to interact

appropriately with the general public and to get along with coworkers or peers. (R. at

489.) He estimated that Aguilar would be off task more than 30% of the work week and

would be absent three or more days per month. (Id.) The ALJ discounted Dr. Vega’s

opinions as inconsistent with the justifications given for approving Dr. Malmstrom’s and

Dr. Wanstrath’s opinions:

              [Dr. Vega’s] opinions are given little weight because the
              claimant has a history of mental health treatment, but she
              regularly had a good mental status aside from her
              subjectively reported anxiety. She had increased symptoms
              related to situational stressors, but the claimant remained
              active performing activities of daily living and caring for five
              minor children on her own.

(R. at 23.)

       Finally, a state agency reviewing physician, Robert E. Pelc, Ph.D., had the

following exchange with the ALJ at Aguilar’s hearing in August 2016:

              Q. . . . Are there any functional limitations that are likely to
                 arise from [Aguilar’s] medically-determinable mental

                                              6
                 health impairments?

              A. Yeah, the functional limitations that I would cite would be
                 as follows: she would have capacity for simple
                 information processing, but not capacity for detailed or
                 complex information processing on a sustained basis
                 because of the frequency of the panic attacks
                 [INAUDIBLE] characterized I believe that she would have
                 difficulty in sustaining any contact with the general public,
                 supervisors, and coworkers over an ordinary workweek
                 and these would be the functional limitations that I would
                 note in this record.

              Q. So did you say no contact at all with the general public,
                 coworkers, and supervisors?

              A. Yeah, on—on a sustained basis, yes. I think that she
                 would—because of the frequency that she’s reporting the
                 panic attacks as happening I think I heard her say four to
                 six times per day is what I heard her say. The record
                 says that they’re happening on a daily basis. It doesn’t
                 say [INAUDIBLE] terms of those panic attacks, in my
                 opinion, would preclude her interacting with others.

(R. at 59.) At another point in the hearing, Dr. Pelc described Aguilar’s “social

functioning” as having “between moderate and marked” limitations. (R. at 58.) The ALJ

rejected the most restrictive of Dr. Pelc’s opinions, mostly using language she had used

when describing the weight given to the other psychological opinions in the record:

              [Dr. Pelc’s] opinions are given some weight because they
              are generally supported by the record showing the claimant
              has a history of mental health treatment, but she regularly
              had good mental status aside from her subjectively reported
              anxiety. She had increased symptoms related to situational
              stressors, but the claimant remained active performing
              activities of daily living and caring for five minor children on
              her own. However, the opinions that the claimant could not
              interact with others and that she had up to marked limitation
              in social functioning are given little weight because they are
              not supported by the record. The claimant was regularly
              described as cooperative and very pleasant by her mental
              health providers and she did not appear to have difficulty
              interacting at the hearing.


                                             7
(R. at 22.)

       The ALJ’s evaluation of the various medical source opinions is therefore easily

summarized. The ALJ gave Dr. Malmstrom’s and Dr. Wanstrath’s opinions “weight,”

and Dr. Pelc’s opinions “some weight,” because:

             Aguilar has a history of mental health treatment;

             Aguilar has good mental status aside from subjectively reported anxiety;

             Aguilar has increased symptoms apparently arising from situational

              stressors; and

             Aguilar has remained active performing activities of daily living and caring

              for her five children.

The apparent inconsistency between these considerations and Dr. Vega’s opinions

prompted the ALJ to give his opinions “little weight.” And Dr. Pelc’s opinions did not

deserve more than “some weight” because, in the ALJ’s view, his more restrictive

opinions were not supported by the record in the sense that:

             Aguilar’s mental health providers regularly describe her as cooperative

              and pleasant; and

             Aguilar did not appear to have any difficulty interacting with those present

              at the ALJ hearing.

       Aguilar correctly points out that, thus distilled, the ALJ’s opinion is internally

inconsistent, particularly in its treatment of Dr. Malmstrom’s opinions. (See ECF No. 18

at 11–16, 19–20.)5 Dr. Malmstrom and Dr. Wanstrath received precisely the same


       5All ECF citations are to the page number in the ECF header, which does not always
match the document’s internal pagination.


                                               8
weight for precisely the same reasons, and yet the two psychologists did not provide

consistent opinions. Dr. Malmstrom declared without qualification that Aguilar “is not

able to cooperate with coworkers” given her “extreme anxiety.” (R. at 352.)

Dr. Wanstrath said that Aguilar can “relate to coworkers, if contact is not frequent or

prolonged.” (R. at 96.) The ALJ’s RFC most closely matches Dr. Wanstrath’s opinion,

even though the ALJ deemed Dr. Malmstrom’s opinion equally valid.

       Another inconsistency arises as to Dr. Vega. His opinion contains the most

explicit limitations and is at least partially consistent with Dr. Malmstrom’s opinion in that

they both rule out coworker interactions. Yet the ALJ (apparently) accepted

Dr. Malmstrom’s opinion but rejected Dr. Vega’s opinion because Dr. Malmstrom’s

opinion was consistent with the record and yet Dr. Vega’s opinion was not. This makes

little sense given the overlap between Dr. Malmstrom’s and Dr. Vega’s respective

opinions.

       The Administration responds that Dr. Malmstrom’s and Dr. Wanstrath’s

perspective opinions are “materially consistent” and that Aguilar is “pars[ing] the ALJ’s

language too finely.” (ECF No. 19 at 8, 9 (internal quotation marks omitted).) The Court

disagrees that Dr. Malmstrom and Dr. Wanstrath produced materially consistent

opinions. But even accepting the Administration’s argument for present purposes, a

problem remains, namely, the ALJ’s repeatedly-stated reasons for giving weight to

some opinions and not to others have no necessary connection to Aguilar’s relevant

psychological limitations. The Court will discuss each of these reasons in turn.

       “She regularly had good mental status . . . .” This refers to Aguilar’s mental

health treating providers’ standard evaluation at each visit, in which they rated Aguilar’s


                                              9
affect, mood, thought processes, motor control, speech, associations, fund of

knowledge, judgment/insight, and appearance. (R. at 456, 460, 463, 476.) It is not

clear how Aguilar’s relatively normal evaluations in these areas, while in a clinical

setting, has relevance to her ability to regularly work among coworkers.

       “. . . aside from her subjectively reported anxiety.” This is the ALJ’s only

qualification on Aguilar’s “good mental status.” The word “subjectively” suggests that

the ALJ viewed Aguilar’s reports as not completely credible. Yet none of the four

psychologists expressed any doubt about Aguilar’s chronic anxiety. Moreover, the ALJ

found Aguilar’s anxiety at least credible enough to accept it as a severe impairment.

(R. at 15.) Again, it is not clear what the ALJ means to say about Aguilar’s believability

or the supportability of any psychologist’s opinion.

       “She had increased symptoms related to situational stressors . . . .” The ALJ

appears to be referring to financial and family-related difficulties. (See R. at 447, 451,

455, 459, 462, 465, 468, 475.) To the extent the ALJ means to say that Aguilar’s

anxiety and panic attacks would be less frequent or less severe in the absence of

situational stressors, the Court has been directed to no support in the record for such a

conclusion.

       “. . . but the claimant remained active performing activities of daily living and

caring for five minor children on her own.” The ALJ apparently means to say that

Aguilar’s situational stressors, although aggravating her anxiety and panic attacks, have

not prevented her from maintaining her household. But the question is not whether

Aguilar can maintain her household adequately. The question is her ability to interact

with coworkers over the course of a regular workday and workweek in light of her


                                             10
severe anxiety. Nothing in the ALJ’s discussion of Aguilar’s activities of daily living

touches on this question. (See R. at 23 (describing Aguilar’s ability to groom herself,

care for her children, do some household chores but not others, prepare meals, drive,

shop, manage her finances, and go to the park).)

       The ALJ gave an additional reason for disregarding Dr. Vega’s opinion

specifically: “The claimant was regularly described as cooperative and very pleasant by

her mental health providers and she did not appear to have difficulty interacting at the

hearing.” (R. at 22.) As mentioned above, however, there is no necessary connection

between Aguilar’s ability to behave appropriately in a formal setting where she is the

object of inquiry (medically or judicially) and her ability to behave appropriately among

coworkers over a normal workday and workweek.

       The Court appreciates that the ALJ had a range of opinions to reconcile, from

Drs. Malmstrom and Vega on the most restrictive end to Dr. Wanstrath on the least

restrictive end, with Dr. Pelc in the middle but leaning toward Drs. Malmstrom and Vega.

The Court does not hold that the ALJ could never have reconciled those opinions in the

way that she did. Her explanations, however, are both inconsistent and largely

irrelevant to the crucial question of ability to interact with coworkers. Remand is

therefore required for further consideration. See, e.g., Byron v. Heckler, 742 F.2d 1232,

1235 (10th Cir. 1984) (“Failure to . . . provide this court with a sufficient basis to

determine that appropriate legal principles have been followed is grounds for reversal.”).

       The Court sua sponte raises an additional issue. The regulations regarding

weighing of competing medical opinions repeatedly refer to a relative amount of weight

(“controlling weight,” “more weight,” “less weight,” “how much weight”). 20 C.F.R.


                                              11
§ 416.927(c). Here, however, the ALJ assigned unqualified “weight” to the respective

opinions of Drs. Malmstrom and Wanstrath. From such an approach it would be

reasonable to infer that the ALJ did not reject these opinions out of hand. But her failure

to specify the relative amount of weight she assigned to these provider opinions

otherwise frustrates the Court’s ability to adequately review the Administration’s final

decision. The Court therefore strongly advises against assigning unqualified “weight” to

an opinion. The Court must be able to understand how the ALJ weighed the opinion as

compared to other opinions and other relevant information in the record.

       To the extent the Court has not addressed an argument asserted in Aguilar’s

papers, the Court expresses no opinion on the argument and neither party should take

the Court’s silence as tacit approval or disapproval. The Court also does not intend by

this opinion to suggest the result that should be reached on remand. Rather, the Court

encourages the parties and the ALJ to fully consider the evidence and all issues raised

anew on remand. See Kepler v. Chater, 68 F.3d 387, 391–92 (10th Cir. 1995) (“We do

not dictate any result [by remanding the case]. Our remand simply assures that the

correct legal standards are invoked in reaching a decision based on the facts of the

case.” (internal quotation marks omitted)).

                                    IV. CONCLUSION

       For the reasons set forth above, the Administration’s decision is VACATED and

this case is REMANDED to the Administration for rehearing. The Clerk shall enter

judgment accordingly and shall terminate this case.




                                              12
Dated this 20th day of December, 2018.

                                         BY THE COURT:



                                         ______________________
                                         William J. Martinez
                                         United States District Judge




                                  13
